EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Oraco Resources, Inc. (the “Company”) on Form 10-K for the year endedDecember 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Bradley Rosen, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 16, 2012 /S/ Bradley Rosen Bradley Rosen Chief Executive Officer & Principal Financial Officer
